[Cite as State v. Denney, 2021-Ohio-2090.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                               :    APPEAL NO. C-200066
                                                  TRIAL NO. B-1904673
      Plaintiff-Appellee,                    :
                                                    O P I N I O N.
   vs.                                       :

DAWSON DENNEY,                               :

      Defendant-Appellant.                   :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 23, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and H. Keith Sauter,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, Presiding Judge.

       {¶1}   Defendant-appellant Dawson Denney pled guilty to burglary, a felony

of the third degree in violation of R.C. 2911.12(A)(3), and was sentenced to three

years in prison. Denney appeals his conviction, arguing in a single assignment of

error that the trial court erred in imposing a maximum sentence.

       {¶2}   Pursuant to R.C. 2953.08(G)(2)(a), we may modify or vacate a

defendant’s sentence only if we clearly and convincingly find that the sentence is

contrary to law or that the record does not support the trial court’s findings under

certain enumerated statutes, including R.C. 2929.13(B), R.C. 2929.13(D), R.C.

2929.14(B)(2)(e), R.C. 2929.14(C)(4), and R.C. 2929.20(I). State v. Bronson, 1st

Dist. Hamilton No. C-200151, 2021-Ohio-838, ¶ 2; State v. Marcum, 146 Ohio St.3d

516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22-23.

       {¶3}   Here, Denney’s sentence fell within the available sentencing range for

a felony of the third degree and was not contrary to law. And the trial court was not

required to make any findings in this case prior to imposing sentence.

       {¶4}   Denney contends that the sentence imposed does not comply with the

principles and purposes of sentencing under R.C. 2929.11 and is not consistent with

the seriousness and recidivism factors in R.C. 2929.12. R.C. 2929.11 and 2929.12 are

not fact-finding statutes, and, absent an affirmative demonstration to the contrary,

we will presume that the trial court considered them. State v. Anderson, 1st Dist.

Hamilton No. C-190588, 2021-Ohio-293, ¶ 8. Here, the record indicates that the

trial court considered these statutes prior to imposing sentence.         The court

recognized that Denney had acted with a co-conspirator in committing the burglary.




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



It also acknowledged that the burglary had resulted in approximately $30,000 worth

of damage to the victim of the offense, and that Denney had committed the burglary

in this case while on probation for another offense before the same trial court. R.C.

2953.08(G)(2) does not permit this court “to independently weigh the evidence in

the record and substitute its judgment for that of the trial court concerning the

sentence that best reflects compliance with R.C. 2929.11 and 2929.12.”             State v.

Jones, Slip Opinion No. 2020-Ohio-6729, ¶ 42; Anderson at ¶ 9.

       {¶5}    Following our review of the record, we hold that the trial court did not

err in imposing a maximum sentence. Denney’s assignment of error is overruled,

and the judgment of the trial court is affirmed.

                                                                      Judgment affirmed.



BERGERON and BOCK, JJ., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                3